Citation Nr: 0414323	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  99-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for sinusitis 
from February 18, 1997, to April 19, 2000, and a disability 
rating greater than 10 percent for this condition from June 
1, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
February 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for this 
condition but initially denied a claim of entitlement to an 
increased (compensable) rating for sinusitis, evaluated as 0 
percent disabling at that time.  The veteran appealed this 
initial decision in March 1998.  In August 2003, the Board 
remanded the claim for additional development.  

In November 2003, the RO granted the veteran's claim to the 
extent that it increased his rating for sinusitis to 10 
percent effective June 1, 2000.  The veteran received a 
temporary total evaluation (100%) for this disability from 
April 19, 2000 until June 1, 2000 under 38 C.F.R. § 4.30 
(2003).  The veteran has not disputed this temporary total 
evaluation.  Consequently, the evaluation of this disability 
during this period is not in dispute.


FINDINGS OF FACT

1.  From February 18, 1997, to April 19, 2000, the veteran's 
sinusitis was productive of symptoms that included 
intermittent headaches, with use of oral steroids, 
antihistamines and nasal sprays; but was not productive of 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non- capacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

2.  As of June 1, 2000, the veteran's sinusitis is shown to 
be productive of chronic posterior nasal drainage, midfacial 
pain, pressure and congestion; but is not shown to be 
productive of three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-capacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  From February 18, 1997, to April 19, 2000, the criteria 
for a rating of 10 percent for sinusitis, and no more, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.97, Diagnostic Codes 6153, 6154 
(2003).

2.  As of June 1, 2000, the criteria for a rating in excess 
of 10 percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.97, Diagnostic Codes 6153, 6154 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran contends, in essence, that his sinusitis is more 
disabling than reflected by the disability ratings assigned.  
In letters received in March 2003 and February 2004, he 
argues that his symptoms require steroid and antibiotic 
treatment, that he has required surgery, and that he 
occasionally has incapacitating symptoms, as well as 
recurrent infections, headaches, pain, and "difficulty 
moving air through my nostrils."  

In a May 1997 rating decision, the RO granted service 
connection for sinusitis.  The RO evaluated this disability 
as 0 percent disabling.  In March 1998, within one year of 
the May 1997 rating decision, the veteran filed a claim for 
an increased rating.  

One of the matters the Board must address is which rating 
action the veteran has appealed to the Board.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2003).  As has been noted by U.S. Court of Appeals for 
Veterans Claims (Court), the statute regarding an NOD and 
appeal to the Board, 38 U.S.C.A. §  7105, does not impose 
technical pleading requirements.  Tomlin v. Brown, 5 Vet. 
App. 355, 357 (1993).  

The Board believes that the March 1998 statement of the 
veteran was not a claim, but a valid NOD to the May 1997 and 
December 1997 rating actions.  As a result, the Board will 
address this condition from February 18, 1997, the day after 
the veteran's discharge from service.  

In a February 2001 rating decision, the RO granted a 
temporary total evaluation for the period from April 19, 2000 
to May 31, 2000 (during which time the veteran underwent and 
was recovering from nasal surgery), with the 0 percent rating 
being subsequently continued.  See 38 C.F.R. § 4.30 (2003).  
In November 2003, the RO granted the veteran's claim to the 
extent that it increased his rating for sinusitis to 10 
percent.  The RO assigned an effective date of June 1, 2000 
for the 10 percent rating.  Since less than the full benefit 
available for this disability was granted, the issue 
concerning the evaluation of sinusitis remains before the 
Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Given the foregoing, the issue may be stated as entitlement 
to an increased (compensable) rating for sinusitis, evaluated 
as 0 percent disabling prior to April 19, 2000, and 10 
percent disabling as of June 1, 2000.  

The Board notes that in a November 2003 decision, the RO 
granted service connection for anosmia, secondary to service-
connected sinusitis.  See 38 C.F.R. § 3.310 (2003).  Symptoms 
from this disability will therefore not be considered in 
evaluating the veteran's sinusitis.  See 38 C.F.R. § 4.14 
(2003).  Simply stated, this would be a separate claim.      

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.   Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The veteran's sinusitis has been rated under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6513.  This disability is in 
turn rated under the General Rating Formula for Sinusitis 
found at 38 C.F.R. § 4.97, Diagnostic Code 6514.  Under 38 
C.F.R. § 4.97, Diagnostic Code 6514, a 0 percent evaluation 
is warranted for sinusitis detected by X-ray only.  A 10 
percent evaluation is warranted for sinusitis that is 
productive of one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or, three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting occurs.  A 30 
percent evaluation is warranted where there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- capacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 
6514.  A Note to DC 6514 provides that an "incapacitating 
episode" of sinusitis means one that requires bed rest and 
treatment by a physician.  

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history. 38 C.F.R. § 4.1 (2003).  The 
Board notes that the history of the veteran's disability 
shows that in 1993 (during service) he was noted to have 
sinusitis.  The post-service medical evidence shows that 
sinusitis was again diagnosed in June 1997, with no record of 
post-service treatment prior to that time.  

The relevant medical evidence in this case includes reports 
from the University of Tennessee at Knoxville (UTK), dated 
between 1997 and 1999, which show that the veteran primarily 
received treatment for back symptoms.  There are two relevant 
notations, one of nasal congestion, and one of "some 
drainage."  

A VA general medical examination report, dated in September 
1997, contains no relevant findings or complaints.  The 
impressions included chronic maxillary sinusitis.  

VA outpatient treatment reports, dated in 1998, and an August 
1998 VA examination report, note complaints that include 
intermittent headaches.  The veteran denied having discharge, 
fever or chills.  The reports note that the veteran had a 
six-month history of treatment for sinusitis, to include use 
of oral steroids, antihistamines and nasal sprays (this 
history is not otherwise shown).  On examination, he had a 
large amount of polyps and a large mat of polypsis.  The 
report indicates that a nasal polypectomy was planned.  X-
rays and a computerized tomography (CT) scan revealed inter 
alia a mucus retention cyst at the right maxillary sinus and 
minor mucosal thickening.  

On April 19, 2000, the veteran underwent bilateral maxillary 
antrostomies, bilateral endoscopic anterior and posterior 
ethmoidectomies, bilateral sphenoidotomies, bilateral nasal 
polyectomy, and right maxillary cyst marsupialization.  

An April 25, 2000 VA follow-up treatment report indicates 
that the veteran was "doing well" and that he had minimal 
congestion and minimal nasal epistaxis, with no other 
complaints.  He was placed on Flonase and continued on Ocean 
nasal spray and saline irrigations.  Reports, reflecting 
treatment in May and June of 2000, contain an assessment of 
"healing well status post functional endoscopic sinus 
surgery on 4/19/00" (May 2000), and that he was "doing 
well," with continued use of Flonase and Ocean nasal spray 
(June 2000).  

A statement from "T.Z.", M.D., dated in March 2003, shows 
that since the veteran's surgery in 2000 he has had continued 
difficulty with chronic posterior nasal drainage, midfacial 
pain, pressure and congestion.  On examination, the veteran 
had some polypoid degeneration of his nasal mucosa, and 
remained on a significant medical therapy regimen to control 
his symptoms.  He wrote that the veteran "likely represents 
a subset of patients who after having sinus surgery require 
lifelong intensive medical therapy to prevent further 
polypoid degeneration of their nasal and paranasal sinus 
mucosa.  Please consider [the veteran's] classification as 
his sinus surgery in the year 2000 was not curative of his 
underlying disease process."  

A VA examination report, dated in June 2003, shows that the 
veteran complained of recurrent headaches at least once a 
week, and four to five infections a year requiring 
antibiotics for about ten days.  The veteran stated that he 
was using Flonase and Allegra.  On examination, there was 
some early polypoid disease at the middle meatus bilaterally, 
with no pus and no obstruction.  The impressions were chronic 
sinusitis, postoperative status endoscopic sinus surgery, and 
recurrent headaches of sinusitis secondary to these chronic 
changes in his peri-nasal sinuses.  An accompanying CT scan 
report for the sinuses, dated in June 2003, contains an 
impression of pan sinusitis, air fluid level in the right 
maxillary sinus representing acute process.  

A.  Prior to April 19, 2000  

The Board finds that, prior to April 19, 2000, the evidence 
warrants the conclusion that the veteran had three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, and that the criteria for a 10 percent rating under 
DC 6514 have been met.  Specifically, the VA outpatient 
treatment reports, dated in 1998, and the August 1998 VA 
examination report, note that the veteran had a six-month 
history of treatment for sinusitis, to include use of oral 
steroids, antihistamines and nasal sprays.  The examination 
report contains findings showing significant sinus pathology, 
to include a large amount of polyps, a large mat of polypsis, 
and a mucus retention cyst at the right maxillary sinus and 
minor mucosal thickening.  In addition, these reports note 
that a nasal polypectomy was planned.  Accordingly, affording 
the veteran the benefit of the doubt, the Board finds that 
the criteria for a 10 percent rating prior to April 19, 2000 
have been met.  

A rating in excess of 10 percent is not warranted.  There is 
no evidence of antibiotic treatment, and the evidence is 
insufficient to show that the veteran had more than six non-
capacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  The 
veteran's own statements regarding his condition, and those 
of his doctor, would not support a rating higher than 10 
percent.  Accordingly, a rating in excess of 10 percent is 
not warranted.  

B.  As of June 1, 2000

The Board finds that as of June 1, 2000, the evidence does 
not warrant the conclusion that the criteria for a rating in 
excess of 10 percent under DC 6514 have been met.  Although 
the Board has considered Dr. Z.' s letter, in which he 
essentially noted that the veteran's underlying disease 
process was not cured by his April 2000 surgery, and that he 
would require ongoing medication, Dr. Z. does not assert, in 
substance, that the criteria for a 30 percent rating have 
been met.  Nor do the listed findings in Dr. Z.' s letter 
support such a conclusion.  Simply stated, this report, while 
supporting a finding of a 10 percent evaluation, provides 
negative evidence against a finding of a 30 percent 
evaluation. 

In addition, none of the other evidence shows that as of June 
1, 2000, the veteran has had three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or more than six non-capacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  In this regard, the June 
2003 VA examination report shows that, on examination, there 
was some early polypoid disease at the middle meatus, 
bilaterally, but no pus and no obstruction.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim for rating in excess of 10 
percent for sinusitis as of June 1, 2000.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

With the exception of the total rating period cited above, 
the Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's left 
service to the present supports the conclusion that he is not 
entitled to an evaluation beyond 10 percent during any time 
within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim beyond 10 percent, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 1999 rating decision that the 
evidence did not show that the criteria for an increased 
rating for sinusitis had been met.  That is the key issue in 
this case, and the rating decision, as well as the statement 
of the case (SOC), and the two supplemental statements of the 
case (SSOC's) (dated in December 2002 and November 2003), 
informed the appellant of the relevant criteria.  The 
December 2002 SSOC contained the full text of 38 C.F.R. 
§ 3.159.  In addition, in March 2001, the RO sent the veteran 
a VCAA notification letter, which identified the information 
and evidence the RO would obtain and the information and 
evidence that the veteran was responsible to provide.  See 
also VA Form 119, dated in March 2001 (reflecting that VCAA 
notice had been provided by telephone).  

The Board concludes that the discussion in the March 2001 
letter and VAF 119, and the SSOC adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

With regard to the content of the March 2001 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, in the March 2001 letter, it was noted that the 
veteran had been notified of the VCAA by phone on March 5, 
2001, and that he had indicated that he had no additional 
information or evidence to provide.  See also VA Form 119 
(report of contact), dated in March 2001.  The letter 
notified the veteran that, provided certain criteria were 
met, VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies.  He was notified that it 
was still his responsibility to make sure that these records 
were received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  The VAF 119 further 
indicates that the veteran stated that he did not have or 
know of any other sources of evidence, and that he did not 
have any additional sources of evidence, nor was he going to 
submit any additional evidence.  Furthermore, a VAF 119, 
dated in March 2003, shows that the veteran reported that he 
would submit evidence from Dr. Z. (it appears that Dr. Z.' s 
March 2003 letter, discussed supra, was the only evidence 
submitted).  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that the March 2001 letter was 
sent to the veteran after the RO's January 1999 decision that 
is the basis for this appeal.  As noted in Pelegrini, the 
plain language of 38 U.S.C.A. § 5103(a) requires that this 
notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided by the time the VCAA was enacted.  
However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.   See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 421.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993);  Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, two Supplemental Statements of the Case 
were provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records as well as 
scheduling VA examinations.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

From February 18, 1997, to April 19, 2000, a 10 percent 
rating for maxillary sinusitis is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

As of June 1, 2000, a rating in excess of 10 percent for 
maxillary sinusitis is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



